Exhibit 2.1b AMENDMENT NO.2 TO AGREEMENT AND PLAN OF MERGER THIS AMENDMENT NO. 2 (this “Amendment”) to the Agreement and Plan of Merger, dated as of June16, 2014, by and among SolarCity Corporation, a Delaware corporation (“Parent”), Sunflower Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of Parent, Sunflower Acquisition LLC, a Delaware limited liability company and a wholly owned subsidiary of Parent, Silevo, Inc., a Delaware corporation, Richard Lim, solely in his capacity as securityholder representative (the “Securityholder Representative”), and, with respect to Article VIII, Article IX and Article X only, U.S. Bank National Association, as Escrow Agent, as amended by AmendmentNo.1 dated as of September5, 2014 (the “Merger Agreement”), is made and entered into on February2, 2016, and effective as of December31, 2015 by and among Parent, Silevo,LLC, a Delaware limited liability company and a wholly-owned subsidiary of Parent (as successor-in-interest of Silevo,Inc.) (the “Company”), and the Securityholder Representative. Capitalized terms used in this Amendment and not otherwise defined shall have the meaning given to them in the Merger Agreement.
